Title: From George Washington to Jacob Bayley, 29 September 1782
From: Washington, George
To: Bayley, Jacob


                  
                     SirHead Quarters 29th Sept 1782
                  
                  I am favored with your several Letters of 19th Augst & 19th of Septemr & of one from M. Johnson—And am much obliged by your Attention to the public Interests of the United States.
                  As to the military Intentions of the Enemy_whatever they might have been some Time ago—I believe they are now suspended on your Quarter as well as in other parts_by Information I am rather induced to think, they are establishg a post at Isle a Noix than meditating any Incursion upon these States.
                  Respecting the civil Contentions & Disputes in Vermont—I think it rather a Matter of Representation to Congress than to be noticed in any other Way—If instead of vague & random Informations of the Insidious Disigns of the Allens, any positive Direct proofs could be adduced against them, there are means sufficient to Check their Attempts.  I should recommend your Accusations, if they can be pointed, to be made to Congress, who I doubt not will take Measures to prevent their effecting any mischievious Designs.
                  The Matter of Exchanges is in the same disagreeable Situation as when I wrote you last, if not worse—a late Meeting of Commissioners on the Subject of a general Cartel, has issued as unsuccessfully as that of last Spring.
                  It is impossible for me to gratify your Wish respectg your Accounts—all public Accounts at present are settled by Commissioners in Philadelphia—Your Members of Congress perhaps may be able to do what is necessary for you there.  I am &c.
                  
                     G.W.
                     
                  
               